EXHIBIT 32 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 The undersigned, Bret Bader, Chief Executive Officer of Advance Nanotech, Inc. (the Company), and Thomas P. Finn, Chief Financial Officer of the Company, do each certify, pursuant to 18 U.S.C. ss. 1350, that: 1. The report on Form 10-Q of the Company for the period ended June 30, 2009 (the "Report") fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2. The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. ADVANCE NANOTECH, INC. By: /s/Bret Bader Bret Bader Chief Executive Officer Date: August 14, 2009 By: /s/Thomas P. Finn Thomas P. Finn Chief Financial Officer Date: August 14, 2009
